Exhibit 10.2

SECURED PROMISSORY NOTE

 

US $10,000.00    September 2, 2009

Dallas, Texas

1. Promise to Pay. FOR VALUE RECEIVED, the undersigned, Lance Ayers, an
individual residing in Dallas County, Texas ( “Ayers”), hereby promises to pay
to the order of Noel Noel, Ltd., a company with its principal office located at
87 Station Road in Ashington, Northumberland NE63 8RS United Kingdom (the
“Holder”), as hereinafter provided, the principal sum of US Ten Thousand Dollars
(US $10,000.00), plus accrued interest at the rate of 2% per annum, for so long
as any principal remains outstanding under this Note. This Note is issued and
delivered to Holder pursuant to Section 2 of that certain Stock Purchase
Agreement as amended by and between the Ayers and Holder (the “Amended Stock
Purchase Agreement”). This Note is secured by a pledge of the Shares as
collateral under the Security Agreement, both as referred to and defined in the
Amended Stock Purchase Agreement.

2. Payment Terms. Principal and accrued but unpaid interest are due and payable
by Ayers to Holder in consecutive equal monthly installments of US Four Dollars
(US $400.00), plus accrued but unpaid interest, beginning on September 2, 2010
and continuing thereafter on the first day of each calendar month until this
Note is paid in full. The outstanding principal balance of this Note and any and
all accrued but unpaid interest hereon shall be due and payable in full on
September 2, 2012. All payments made under this Note must be made to Holder at
the address provided in Section 1 above, or at such other place as Holder
directs in writing. Ayers may prepay this Note in part or in full without
penalty or premium at any time before final maturity. Prepayment in full shall
consist of payment of the remaining unpaid principal balance together with all
accrued and unpaid interest. Early payments will not, unless agreed in writing,
relieve Ayers of its obligation to continue to make payments under the above
payment schedule. All payments and prepayments will first be applied to accrued
and unpaid interest and the balance of any such payments or prepayments will be
applied to outstanding principal. Acceptance by Holder of any payment hereunder
that is less than payment in full of all amounts due and payable at the time of
such payment will not constitute a waiver of the right to exercise any of
Holder’s available remedies at that time or at any subsequent time, without the
express written consent of Holder.

3. Usury Limitations. It is the intent of Ayers and Holder in the execution of
this Note and all other documents and agreements executed in connection with the
transactions contemplated by the Amended Stock Purchase Agreement (this Note and
all such other documents and agreements are herein called the “Transaction
Documents”) to contract in strict compliance with applicable usury law. In
furtherance thereof, and notwithstanding anything to the contrary contained
herein, no provisions of this Note will require the payment or permit the charge
or collection of interest in excess of the maximum rate permitted by applicable
usury laws now or hereafter enacted, which rate will change when and as said
laws change, to the extent permitted by law, effective on the day such change in
such laws become effective. If any interest in excess of such maximum rate is
herein provided for, or is adjudicated to be so provided, or charged or
received, in this Note or otherwise in connection with this transaction giving
rise to the execution hereof, the provisions of this Section 3 will govern, and
Ayers will not be obligated

 

Page 1



--------------------------------------------------------------------------------

to pay the excess amount of such interest. If, in the event of prepayment or
acceleration or for any reason interest in excess of the maximum rate of
interest permitted by applicable law has been charged or received, any excess
amount charged will be deemed void and of no effect to the extent of such
excess, and any excess amount received will be applied as a payment and
reduction of the principal of indebtedness evidenced by this Note; and if the
principal amount thereof has been paid in full, any remaining excess shall be
paid to Ayers.

4. Events of Default. The occurrence or happening, at any time and from time to
time, of any one or more of the following shall immediately constitute an “Event
of Default” under this Note:

(a) The failure of Ayers to make any payment on this Note, or any installment
thereof when due, and such failure continues for a period of fourteen (14) days;
or

(b) the occurrence of a Change in Control.

As used herein, a “Change in Control” means the occurrence of any of the
following events:

(i) Ayers terminates his employment with Real Estate Referral Center, Inc., (now
Gold Bag, Inc.) a Nevada corporation (the “Company”) or his employment with the
Company is terminated, for any reason; or

(ii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
Ayers or any of his affiliates (as defined below), becomes the “beneficial
owner” (as defined in Rule 13d-3 of the Exchange Act), directly or indirectly,
of securities of the Company, or acquires securities of the Company (whether by
issuance directly from the Company, pursuant to the exercise or conversion of a
derivative security such as an option or warrant or otherwise), representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities, except that any change in the
beneficial ownership of the securities of the Company as a result of a
transaction undertaken primarily for capital-raising purposes and that is
approved by the Board of Directors of the Company, shall not be deemed to be a
Change in Control; or

(ii) The consummation of the sale, exchange or other transfer by the Company (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of the Company, except that such sale, exchange or other
transfer to an entity that Ayers or any of his affiliates owns a majority of the
total voting power represented by such entity’s then outstanding voting
securities shall not be deemed to be a Change in Control; or

(iii) The consummation of a merger or consolidation or other reorganization of
the Company in which the Company is not the surviving entity, or in which the
Company becomes a subsidiary of another entity, except that any such merger or
consolidation into an entity that Ayers or any of his affiliates owns a majority
of the total voting power represented by such entity’s then outstanding voting
securities shall not be deemed to be a Change in Control.

 

Page 2



--------------------------------------------------------------------------------

As used herein, “affiliate” means, with respect to a particular person, any
other person that directly or indirectly, through one or more intermediaries
controls, is controlled by, or is under common control with such specified
person, as well as the nuclear family of such person. For the purposes of this
Note, “control,” when used with respect to any person, means the power to direct
the management and policies of such person, directly or indirectly, whether
through the ownership of voting securities, by contract, or otherwise; and the
terms “affiliated,” “controlling,” and “controlled” have meanings correlative to
the foregoing.

5. Remedies. Upon the occurrence of an Event of Default, at the option of
Holder, the entire unpaid principal balance and accrued interest owing hereon
shall immediately become due and payable; provided, however, that Holder’s sole
and exclusive remedy shall be to exercise any available right under the Security
Agreement referred to in Section 1 of this Note and shall be subject to the
limitations set forth in Section 18 of the Security Agreement. Failure by Holder
to exercise any option upon the occurrence of any Event of Default will not
constitute a waiver thereof or the waiver of the right to exercise such option
in the event of a subsequent Event of Default. If, after an Event of Default,
this Note is placed in the hands of an attorney for collection or is collected
through judicial proceedings, Ayers will pay, in addition to the sums referred
to above, a reasonable sum as collection or attorneys’ fees and all other
reasonable costs incurred by Holder in collection of the unpaid amounts due
hereunder whether or not a lawsuit is filed.

6. Exculpation. The provisions of Section 18 of the Security Agreement are
incorporated in this Note and expressly made a part hereof by this reference.

7. Notices. All notices and other communications hereunder shall be in writing
or by written telecommunication, and shall be deemed to have been duly given if
delivered personally or if mailed by certified mail, return receipt requested,
postage prepaid, or if sent by overnight courier, or sent by facsimile, as
follows:

 

If to Ayers:       Lance Ayers    12830 Hillcrest Rd., Suite 111    Dallas, TX
75230-1547 If to Holder:    Noel Noel, Ltd.    Attn: James Hunter.    87 Station
Road    Ashington, Northumberland NE63 8RS    United Kingdom

Any such notice shall be effective (a) if delivered personally, when received,
(b) if sent by overnight courier, when received, (c) if mailed, three (3) days
after being mailed as described above, and (d) if sent by confirmed facsimile,
when dispatched.

8. Governing Law. THIS NOTE IS MADE AND IS PERFORMABLE IN DALLAS COUNTY, TEXAS.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED

 

Page 3



--------------------------------------------------------------------------------

IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA, WITHOUT REGARD TO CONFLICTS OF LAW OR CHOICE OF LAW
PRINCIPLES. Any action or proceeding under or in connection with this Note
against Ayers or any other party ever liable for payment of any sums of money
payable on this Note may be brought in any state or federal court in Dallas
County, Texas. Ayers and each such other party hereby irrevocably (i) submits to
the nonexclusive jurisdiction of such courts, and (ii) waives any objection it
may now or hereafter have as to the venue of any such action or proceeding
brought in such court or that such court is an inconvenient forum.

9. Assignment. Neither this Note nor any of the rights or obligations hereunder
may be assigned by any party without the prior written consent of the other
party hereto, except Holder may assign his rights hereunder to an affiliate of
Holder. Subject to the foregoing, this Note shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors, assigns, heirs, and legal representatives and no other person or
entity shall have any right, benefit or obligation hereunder.

10. Business Day. If any payment under this Note becomes due and payable on a
day other than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day. As used herein, a “Business Day” means a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in Dallas, Texas are authorized or required by law to be closed.

11. Severability. In the event any one or more of the provisions of this Note
shall be invalid, illegal or unenforceable in any respect, the validity of the
remaining provisions hereof shall be in no way affected, prejudiced or disturbed
thereby.

12. Waiver and Amendment. Any provision of this Note may be amended, waived or
modified upon the written consent of Ayers and Holder.

13. Third Party Beneficiaries. Ayers and Holder intend that this Note shall not
benefit or create any right or cause of action in any individual, partnership,
corporation, business trust, limited liability company or other entity other
than the parties hereto.

14. Final Agreement. This Note represents the final agreement between the
parties regarding the subject matter hereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the 2nd day of
September, 2009.

 

AYERS:

/s/ Lance Ayers

Lance Ayers

ACCEPTED AND AGREED:

 

HOLDER: Noel Noel, Ltd. By:  

/s/ James Hunter

  James Hunter

 

Page 5